          Case 5:21-cv-00393-AKK Document 7 Filed 03/22/21 Page 1 of 1            FILED
                                                                         2021 Mar-22 AM 11:17
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


               13IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

ASHLEY BOSTIC,                         )
                                       )
     Plaintiff,                        )
                                       )     Civil Action Number
     v.                                )     5:21-cv-393-AKK
                                       )
GENERAL REVENUE                        )
CORPORATION,                           )
                                       )
     Defendant.

                                   ORDER

     Defendant’s Unopposed Motions for Admission Pro Hac Vice of Jacob D.

Rhode and Kyle R. Miller (docs. 4, 5) are GRANTED.



     DONE this 22nd day of March, 2021.



                                     ________________________________
                                            ABDUL K. KALLON
                                     UNITED STATES DISTRICT JUDGE
